More than ever, Africa is making headlines in the
international community. Unfortunately, it is more
about crises, wars and problems of failing States that
are attracting the worldís attention. Yet, some positive
aspects do exist.
African countries are resolutely taking their
destiny into their own hands. Good governance is no
longer an empty word. Democracies are developing
and taking root. The fight against corruption is
seriously under way. In many States on the continent,
there is a strong willingness for peace, security and
stability, as well as better conditions for development.
African countries are deciding to unite in order to
strengthen their abilities. The African Union, the New
Partnership for Africaís Development (NEPAD), the
Common Market for Eastern and Southern Africa, the
Southern African Economic Community, as well as
other organizations, are becoming more and more
efficient in resolving conflicts on the African
continent. They are gradually gaining the respect of
their partners from Europe, America and Asia.
For its part, Madagascar has successfully
undertaken major reforms in order to ensure stable
democracy and good governance, to establish a trustful
policy, to protect freedom of the press, to decentralize
and evolve the administrationís functions and
responsibilities and, lastly, to encourage international
investment.
Madagascar is seeking to play an active and
efficient role in African and international
organizations. We strongly support the strengthening of
the United Nations. We endorse the enlargement of the
membership of the Security Council in order to have a
better balance between developed and developing
countries. It is high time for Africa to obtain a
permanent seat, and this is also the case for Germany,
Brazil, India and Japan, which are major contributors
to the United Nations.
Madagascar supports any effort to promote peace,
democracy and the rule of law in Africa. We are
devoted to good governance, respect for human rights
and the fight against terrorism in Madagascar and
elsewhere in Africa. Recent examples attest to our firm
political will, including Madagascarís strong support
for the declaration for free elections, signed in Port
Louis; its participation in the Moroni Agreement to re-
establish peace in the Comoros; and its signing of the
agreement on human rights in Geneva.
Madagascar has made great progress, which has
been recognized by international institutions and the
major Powers. Economic and political development has
become a reality in our country. However, we are also
threatened by natural disasters, such as cyclones, as
10

well as by the rise in oil prices, by the debt burden and
by the lack of access to the markets of industrialized
countries. We are concerned by the slow
implementation of the Brussels Programme of Action
adopted by the international community in 2001. We
need more foreign investment on our continent, both in
the public and private sector.
I urge the Assembly to assume more
responsibility for a just and fair world and urge
Members to assume more responsibility for Africa.
Africa is ready to take its destiny into its own hands.
We are aware of our own responsibilities; however, we
must share them. The globalization of the economy
must go hand in hand with the globalization of
responsibilities.
We know of success stories relating to this kind
of responsibility. Nevertheless, we have experienced
some cases, mainly in Africa, where the world has
failed in its responsibilities with resulting tragic
repercussions. Let us look at the African continent. Do
not forget the catastrophes of the past nor overlook the
catastrophes of the present. But, above all, consider the
potential of our future. How will Africa look in 10 or
20 years? Can we imagine this?
Africa can become a flourishing continent; it has
enormous potential, which may be the source of
prosperity for both Africans and the world. First of all,
it has human potential. More than half of the African
people are under the age of 25. Todayís young Africans
are more open and more dynamic. They can narrow the
gap between the past and the challenges of today. They
deserve a better education and professional training
that is suited to the needs of the market. Education-for-
all programmes are vital. Investing in education is
more profitable than any other investment in poverty
reduction. Africanís destiny will depend on the
education of our young people.
Women in Madagascar are sometimes more
persistent than men. They deserve more than their
traditional role within the family. Let us give them the
chance to fulfil themselves, to enjoy the same rights as
men. All of us will benefit from their wisdom and
dedication.
I would now like to speak about agricultural
potential. In Madagascar, more than half of the arable
land is still unexploited. We can double or triple the
productivity rate. Let us help farmers to organize
themselves, to use better seeds and modern irrigation
systems and to obtain easier access to fertilizers. Let us
set up infrastructures to develop markets. Let us
simplify land registration. Let us institute appropriate
financial systems to encourage farmers to become
entrepreneurs. Let us set up infrastructure and systems
for the processing of natural products. Let us build
food processing units and undertake related activities.
Let us extend the food chain. Let us develop food
processing networks in rural areas. The green
revolution that the Secretary-General spoke about
recently is not a dream.
Next, I wish to speak about economic potential.
Development at the base, sustained by international
investment, will generate high economic growth.
Madagascar experienced economic growth of 9.6 per
cent in 2003, and we hope to achieve the same
performance in 2004 and 2005. This is also possible
for other African countries. With such a high economic
growth rate and more than 900 million consumers, the
African market will become increasingly worthwhile.
As to energy, we are all aware of the fact that the
world energy situation is critical and affects not just
our economies but our ecology as well. What potential
exists in Africa? Half of the African countries, like
Madagascar, could produce an abundant supply of
hydraulic energy; only 7 per cent of this potential is
exploited; only 1 per cent of the worldís solar energy
comes from Africa. Let us conclude an agreement on
energy development in Africa. The potential lies in
reforestation and in the Kyoto process.
Then, there is ecological potential. In addition to
the energy and the climate, we can share the values of
our nature with the world. Seventy per cent of
Madagascarís plants and fauna are endemic. At
present, we cannot truly assess the extent to which they
will be of benefit for medicine, as well as in other
fields.
With all this potential, the development of Africa
is in the interest of the great Powers. Their leaders
should know what African development can offer to
world prosperity, peace and security. Africa is a
continent of the future. Africa can become a
flourishing continent. Let us seek a common vision and
find new approaches to develop Africa.
Africa is ready for a new future. We Africans are
ready to resolve armed conflicts. We are ready to win
the war against poverty and other diseases. We are
ready for enhanced democracy and good governance.
11

We are ready to work and cooperate closely for peace,
stability and security. We are ready for an open market
system. We are ready to strengthen our abilities. We are
ready for competition. We are ready for new
leadership. We are ready for a new Africa.
That is why we ask for international rules that are
acceptable to and accepted by all countries, be they
large or small. We are asking for mutual respect. We
are asking for closer cooperation.
We are asking for a comprehensive plan for the
development of Africa. We are asking for a ìMarshall
Planî for Africa: a plan that should be based on the
NEPAD objectives; a plan that includes the Evian
Summit objectives and measures, adopted by the
Group of Eight, but that goes even further; a plan that
is more than just an emergency measure; an
appropriate plan that promotes all the assets - the
entire potential - of Africa. Let us act at once and
without delay to implement it.
Let us promote the potential of Africa. The
impact for African people and for the international
community will be enormous.